      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 1 of 26 PageID #:1



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS


GENNARO ROCCO AND LORETTA                      )
SCHWEINSBURG, individually and on              )
behalf of all others similarly situated,       )
                                               )   Case No.:
                              Plaintiffs,      )
                                               )
       v.                                      )
                                               )
KRAFT HEINZ FOODS COMPANY,                     )   JURY TRIAL DEMANDED
                                               )
                              Defendant.


                                CLASS ACTION COMPLAINT

       Plaintiffs Gennaro Rocco and Loretta Schweinsburg (“Plaintiffs”), individually and on

behalf of all others similarly situated, bring this action against Defendant Kraft Heinz Foods

Company (“Kraft Heinz” or “Defendant”). Plaintiffs make the following allegations pursuant to

the investigation of their counsel and based upon information and belief, except as to the

allegations specifically pertaining to themselves, which are based on personal knowledge.

                                 NATURE OF THE ACTION

       1.      This is a putative class action lawsuit on behalf of purchasers of Maxwell House

coffee products (collectively, the “Coffee Products”) against Defendant for manufacturing,

distributing, and selling underfilled Coffee Products.

       2.      Kraft Heinz is the fifth-largest food and beverage company in the world.1 Kraft

Heinz nets nearly $25 billion in annual sales by manufacturing, distributing, and marketing an

extensive line of processed food products through supermarkets, restaurants, and on-the-go

establishments in 200 countries. Kraft Heinz brands include Kraft, Heinz, Maxwell House,

ABC, Capri Sun, Classico, Jell-O, Kool-Aid, Lunchables, Ore-Ida, Oscar Meyer, Philadelphia,


1
 https://www.investopedia.com/news/history-behind-kraft-heinz-co/ (last accessed June 22,
2020).
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 2 of 26 PageID #:2




Planters, Plasmon, Quero, Weight Watchers, Smart Ones, and Velveeta. Maxwell House is the

second-largest coffee brand in the United States, with U.S. sales totaling $475 million in 2019.2

          3.   Kraft Heinz engages in widespread false and deceptive advertising on its Maxwell

House Coffee Products. In a practice that offends reasonable consumer expectations, Defendant

employs a classic bait-and-switch scheme that causes unsuspecting consumers to spend more

money for less than the advertised amount of coffee they believe they are purchasing. The

packaging and labeling of the Coffee Products prominently advertise that they will produce a

certain number of servings when, in fact, they do not.

          4.   In this case, Plaintiffs purchased Maxwell House Coffee Products that

prominently advertise on their front labels that they “MAKE[] UP TO 240 6 FL OZ CUPS.”

One serving of Maxwell House Coffee consists of one (1) tablespoon of ground coffee and one

(1) serving of water (“6 FL OZ (3/4 CUP)”). To make the advertised 240 servings, the Coffee

Products would have to contain approximately 240 tablespoons of ground coffee. But the Coffee

Products purchased by Plaintiffs contained only approximately ~170 tablespoons of ground

coffee.

          5.   Defendant’s other Maxwell House Coffee Products feature the same deceptive

advertising. These include Defendant’s 100% Colombian Roast, Breakfast Blend, Dark Roast,

French Roast, Gourmet Roast, Vanilla, Half Caff. On each of these Coffee Products, the bottom

of the front label prominently and conspicuously states the number of six-fluid-ounce servings of

coffee the cannister will produce. As shown below, for example, the front label of the Maxwell

House 100% Colombian Medium Roast states that the 24.5-ounce cannister “MAKES UP TO

210 6 FL OZ CUPS.”



2
 https://www.statista.com/statistics/188315/top-ground-coffee-brands-in-the-united-states/ (last
accessed June 25, 2020).

                                                2
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 3 of 26 PageID #:3




One serving of Maxwell House Coffee consists of one (1) tablespoon of ground coffee and one

(1) serving of water (“6 FL OZ (3/4 CUP)”). This yields one (1) six-fluid-ounce serving of

coffee. To make the advertised 210 servings, therefore, the 100% Colombian Roast would have

to contain approximately 210 tablespoons of ground coffee. But it contains only approximately

134 tablespoons of ground coffee.”

       6.      As explained above, and detailed in the chart below, the Coffee Products do not

yield the number of cups advertised by Defendant. Consumers reasonably expect that the Coffee

Products will produce the number of cups promised on the label. However, they do not.

Defendant uniformly and systematically misrepresents the actual contents of its Coffee Products.

Independent testing has revealed that the Coffee Products do not, and cannot, yield the advertised

amount of coffee. Plaintiffs’ counsel commissioned an independent laboratory to perform



                                                3
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 4 of 26 PageID #:4




testing of Defendant’s Coffee Products. The testing showed that the Coffee Products are

significantly underfilled:



                                              %       Measured    %
                 Weight Advertised Measured
    Product                                            Cups    Underfill
                          Cups     Cups (1) Underfill                                                  7.   P
                                              (1)      (10)3     (10)
    Original                                                                                   laint
                  869 g         240         174.12       27.45%       217.65        9.3%
     Roast
    Original                                                                                   iffs
                  326 g         90           67.27       25.25%        84.09        6.5%
     Roast
    Original                                                                                   and
                 1.20 kg        325         222.66       31.4%        278.33       14.36%
     Roast
    Original                                                                                   Clas
                 1.04 kg        288         190.80       33.75%        238.5       17.18%
     Roast
                                                                                               s
    Wake Up       869 g         240         168.57       29.7%        209.46       12.7%
     Roast
                                                                                               and

Subclass Members relied to their detriment on Defendant’s representations regarding the number

of servings each Coffee Product would yield. Plaintiffs and Class and Subclass Members would

not have paid to purchase Defendant’s Coffee Products – or would not have paid as much as they

did to purchase them – had they known the truth about the products’ actual serving yields.

Plaintiffs and Class and Subclass Members thus suffered monetary damages as a result of

Defendant’s deceptive and false representations.

                                JURISDICTION AND VENUE

        8.     This Court has subject matter jurisdiction under the Class Action Fairness Act, 28

U.S.C. § 1332(d) in that: (1) this is a class action involving more than 100 Class Members; (2)

Plaintiff Rocco is a citizen of the State of New York, Plaintiff Schweinsburg is a citizen of the



3
  The directions for many Maxwell House Coffee Products include two different manners of
preparation: single serving or ten servings. For a single serving, Defendant directs the consumer
to use one tablespoon of coffee. For ten servings, Defendant directs the consumer to use eight
tablespoons of coffee. Regardless of the preparation method utilized, Defendant’s Coffee
Products are underfilled and do not provide the advertised number of cups of coffee.

                                                 4
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 5 of 26 PageID #:5




State of California, and Defendant is a citizen of the State of Illinois; and (3) the amount in

controversy exceeds the sum of $5,000,000.00, exclusive of interests and costs.

        9.      This Court has personal jurisdiction over Defendant because Defendant has its

corporate headquarters and principal place of business in this judicial district.

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is

headquartered in this judicial district and, therefore, a substantial part of the decisions that led to

the events or omissions giving rise to Plaintiffs’ claims occurred in this judicial district.

                                              PARTIES

        11.     Plaintiff Gennaro Rocco resides in Manhattan, New York. On or about December

10, 2019, Mr. Rocco purchased a cannister of Maxwell House Original Roast, 30.65 oz, for

approximately $6.00 from a ShopRite grocery store located in Yonkers, New York. Mr. Rocco

read the Coffee Product’s labeling stating that the cannister “makes up to 240” six-fluid-ounce

cups of coffee before purchasing the Coffee Product. In reliance on this representation, Mr.

Rocco purchased the Coffee Product for his own personal use.

        12.     Plaintiff Loretta Schweinsburg resides in Costa Mesa, California. On or about

May 15, 2020, Ms. Schweinsburg purchased a cannister of Maxwell House Wake Up Roast,

30.65 oz, for approximately $4.99 from an 99 Cents Store located in Costa Mesa, California.

Ms. Schweinsburg read the Coffee Product’s labeling stating that the cannister “makes up to

240” six fluid-ounce cups of coffee before purchasing the Coffee Product. In reliance on this

representation, Ms. Schweinsburg purchased the Coffee Product for her own personal use.

        13.     Plaintiffs would not have purchased the Maxwell House Coffee Products – or

would not have paid as much as they did for such products – had they known that Defendant

misrepresented the number of servings each cannister would produce. Plaintiffs were further




                                                   5
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 6 of 26 PageID #:6




damaged in their purchases of Maxwell House Coffee Products because Defendant’s false

advertisements increased consumer demand, which in turn led to an artificial price increase.

       14.     Plaintiffs are susceptible to this reoccurring harm because they cannot be certain

that Defendant has corrected this deceptive and false advertising scheme, and they want to

continue to purchase Defendant’s Coffee Products. Plaintiffs greatly enjoy Maxwell House

coffee and purchase it regularly in different varieties, but they currently cannot trust that

Defendant will label and/or advertise its Coffee Products truthfully and accurately. Plaintiffs

simply do not have the resources to ensure that Defendant is complying with state and federal

law with respect to the labeling and advertising of its Maxwell House Coffee Products.

       15.     Additionally, because of the large number of Coffee Products involved in

Defendant’s deceit, and the likelihood that Defendant may yet develop and market additional

Coffee Products that also misrepresent the actual serving yield, Plaintiffs may again, by mistake,

purchase a falsely-advertised product from Defendant under the mistaken impression that

Defendant has corrected its deceptive and false advertising scheme.

       16.     Defendant Kraft Heinz Foods Company is a corporation organized and existing

under the laws of the state of Delaware, with corporate co-headquarters at 200 East Randolph

Street, Suite 7600, Chicago, Illinois 60601 and at One PPG Place, Suite 3200, Pittsburgh,

Pennsylvania 15222. Defendant is the fifth-largest food and beverage company in the world,

with annual net sales of $25 billion. Sales of Maxwell House Coffee Products totaled $475

million in 2019.

                                  FACTUAL ALLEGATIONS

       17.     Defendant’s advertising and marketing of Maxwell House Coffee Products is

false and misleading and omits material information. The Coffee Products prominently advertise

on the front label that each cannister “Makes Up To ____ Cups.” One serving of Maxwell


                                                  6
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 7 of 26 PageID #:7




House Coffee consists of (1) tablespoon of ground coffee per one (1) six-fluid-ounce serving.

Consumers reasonably expect that the Coffee Product will yield the number of cups advertised

on the front label. Nowhere on the Coffee Product packaging does Defendant inform consumers

that the cannister will not produce the number of cups advertised on the front label. Defendant’s

misrepresentations and/or omissions violate consumers’ reasonable expectations and, as alleged

herein, California’s and New York’s consumer protection statutes. The number of servings each

Maxwell House Coffee Product actually produces per tablespoon is objective factual proof that

the Coffee Products are falsely advertised.

       18.     Throughout the class period defined below, Defendant has engaged in, and

continues to engage in, an advertising and marketing campaign that misrepresents its Maxwell

House Coffee Products. Defendant has engaged in, and continues to engage in, a pattern of

willful conduct, through affirmative misrepresentations and/or material omissions, designed to

mislead and lure consumers into purchasing Coffee Products they would not have otherwise

purchased. As a result of this deception, Defendant has sold thousands, if not millions, of Coffee

Products to unsuspecting consumers across the country, including in New York and California.

       19.     Defendant’s advertising claims are false, misleading, and deceptive because

Defendant willfully misrepresents and omits from the labeling and packaging of its Coffee

Products information that is material to consumers’ purchasing decision – the number of servings

of coffee that each cannister will produce. Defendant, thus, intentionally misleads consumers

into purchasing its Coffee Products based on false, misleading, and deceptive advertising that

portrays the Coffee Products as having characteristics that they do not, in fact, have.




                                                 7
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 8 of 26 PageID #:8




       20.     In making the false, misleading, and deceptive representations and omissions

described above, Defendant knew and/or intended that consumers would purchase its Coffee

Products and pay more for them under the false – but reasonable – belief that each cannister

would produce more cups of coffee than it actually does. By advertising so prominently that the

Coffee Products produce more cups than they actually do, Defendant proves that information

about serving yield is material to consumers. If such information were not material, Defendant

would not feature it in capital letters on the front label of every Maxwell House Coffee Product.

       21.     Any reasonable consumer would rely on Defendant’s false, misleading, and

deceptive representations and/or omissions about serving yield when deciding whether to

purchase a Maxwell House Coffee Product. Plaintiffs and Class and Subclass Members did so to

their detriment. Defendant’s representations and/or omissions misled Plaintiffs and Class and

Subclass Members and are likely to mislead the broader consuming public.

       22.     As an immediate, direct, and proximate result of Defendant’s false, misleading,

and deceptive representations and/or omissions, Plaintiffs and Class and Subclass Members were

injured that they: (1) paid money for Coffee Products that were not what Defendant represented;

(2) were deprived of the benefit of the bargain because the Coffee Products they purchased were

different than what Defendant advertised; and (3) were deprived of the benefit of the bargain

because the Coffee Products they purchased had less value than what Defendant represented.

       23.     Had Defendant not made the false, misleading, and deceptive representations

and/or omissions alleged herein, Plaintiffs and Class and Subclass Members would not have

purchased the Coffee Products or would not have paid as much as they did for such products.

Thus, each Plaintiff and Class and Subclass member suffered an injury in fact and lost money or

property as result of Defendant’s wrongful conduct.




                                                8
      Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 9 of 26 PageID #:9




                                    CLASS ALLEGATIONS

       24.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       25.     Plaintiffs seek to represent a class defined as all people who purchased any

Maxwell House Coffee Product falsely advertising the number of coffee cups that the product

would purportedly produce during the applicable statute of limitations and who have not

received a refund or credit for their purchase(s) (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       26.     Plaintiff Gennaro Rocco also seeks to represent a subclass consisting of Class

Members who reside in New York (the “New York Subclass”).

       27.     Plaintiff Loretta Schweinsburg also seeks to represent a subclass consisting of

Class Members who reside in California (the “California Subclass”).

       28.     Subject to additional information obtained through further investigation and

discovery, the foregoing definitions of the Class and Subclasses may be expanded or narrowed

by amendment or amended complaint.




                                                  9
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 10 of 26 PageID #:10




       29.     Numerosity. The Class and Subclasses Members are geographically dispersed

throughout the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiffs reasonably estimate that there are hundreds of thousands of

Members in the Class and in each Subclass. Although the precise number of Class and Subclass

Members is unknown to Plaintiffs, it is known by Defendant and may be determined through

discovery.

       30.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all Members of the Class and Subclasses and predominate

over any questions affecting only individual Class or Subclass members. These common legal

and factual questions include, but are not limited to, the following:

               (a)     Whether Defendant made false and/or misleading statements to the

                       consuming public concerning the serving yield in the Coffee Products;

               (b)     Whether Defendant omitted material information to the consuming public

                       concerning the actual serving yield in the Coffee Products;

               (c)     Whether Defendant’s labeling and packaging for the Coffee Products is

                       misleading and/or deceptive;

               (d)     Whether Defendant engaged in unfair, fraudulent, or unlawful business

                       practices with respect to the advertising and sale of the Coffee Products;

               (e)     Whether Defendant’s representations concerning the Coffee Products were

                       likely to deceive a reasonable consumer;

               (f)     Whether Defendant’s omissions concerning the Coffee Products were

                       likely to deceive a reasonable consumer;

               (g)     Whether Defendant represented to consumers that the Coffee Products

                       have characteristics, benefits, or qualities that they do not have;


                                                 10
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 11 of 26 PageID #:11




               (h)     Whether Defendant advertised the Coffee Products with the intent to sell

                       them not as advertised;

               (i)     Whether Defendant falsely advertised the Coffee Products;

               (j)     Whether Defendant made and breached express and/or implied warranties

                       to Plaintiffs and Class and Subclass Members about the Coffee Products;

               (k)     Whether Defendant’s representations, omissions, and/or breaches caused

                       injury to Plaintiffs and Class and Subclass Members; and

               (l)     Whether Plaintiffs and Class and Subclass Members are entitled to

                       damages.

       31.     Typicality. Plaintiffs’ claims are typical of the claims of the other Members of

the Class and Subclasses in that, among other things, all Class and Subclass Members were

deceived (or reasonably likely to be deceived) in the same way by Defendant’s false and

misleading advertising claims about the serving yield of its Maxwell House Coffee Products. All

Class and Subclass Members were comparably injured by Defendant’s wrongful conduct as set

forth herein. Further, there are no defenses available to Defendant that are unique to Plaintiffs.

       32.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Members of the Class and Subclasses. Plaintiffs have retained counsel that is

highly experienced in complex consumer class action litigation, and Plaintiffs intend to

vigorously prosecute this action on behalf of the Class and Subclasses. Furthermore, Plaintiffs

have no interests that are antagonistic to those of the Class or Subclasses.

       33.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass Members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually


                                                 11
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 12 of 26 PageID #:12




impossible for Class or Subclass Members to obtain effective redress on an individual basis for

the wrongs committed against them. Even if Class or Subclass Members could afford such

individualized litigation, the court system could not. Individualized litigation would create the

danger of inconsistent or contradictory judgments arising from the same set of facts. It would

also increase the delay and expense to all parties and the court system from the issues raised by

this action. The class action device provides the benefits of adjudication of these issues in a

single proceeding, economies of scale, and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances.

       34.     In the alternative, the Class and Subclasses may also be certified because:

               (a)     the prosecution of separate actions by individual Class and Subclass

                       Members would create a risk of inconsistent or varying adjudications with

                       respect to individual Class or Subclass Members that would establish

                       incompatible standards of conduct for Defendant;

               (b)     the prosecution of separate actions by individual Class and Subclass

                       Members would create a risk of adjudications with respect to them that

                       would, as a practical matter, be dispositive of the interests of other Class

                       and Subclass Members not parties to the adjudications, or substantially

                       impair or impede their ability to protect their interests; and/or

               (c)     Defendant has acted or refused to act on grounds generally applicable to

                       the Class and to each Subclass as a whole, thereby making appropriate

                       final declaratory and/or injunctive relief with respect to the Members of

                       the Class and to the Members of each Subclass as a whole.




                                                 12
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 13 of 26 PageID #:13




                                   FIRST CLAIM FOR RELIEF
                      Violation Of Consumers Legal Remedies Act (“CLRA”)
                                    Cal. Civ. Code § 1750, et seq.
                              (On Behalf Of The California Subclass)

          35.   Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

          36.   Plaintiff Loretta Schweinsburg brings this claim individually and on behalf of the

Members of the proposed California Subclass against Defendant.

          37.   Defendant violated California’s Consumers Legal Remedies Act (the “CLRA”)

by engaging in the following unfair and deceptive business practices, as alleged above and

herein:

                (a)      Defendant violated Cal. Civ. Code § 1770(a)(5) by representing that the

                         Coffee Products have characteristics that they do not have.

                (b)      Defendant violated Cal. Civ. Code § 1770(a)(9) by advertising the Coffee

                         Products with the intent not to sell them as advertised.

          38.   The CLRA was enacted to protect consumers against such practices. The CLRA

applies to Defendant’s conduct because the statute covers all sales of goods to consumers.

          39.   Plaintiff Schweinsburg and other Members of the California Subclass are

“consumers” within the meaning of Cal. Civ. Code § 1761(d). By purchasing Defendant’s

Maxwell House Coffee Products, Plaintiff Schweinsburg and other Members of the California

Subclass engaged in “transactions” within the meaning of Cal. Civ. Code §§ 1761(e) and 1770.

          40.   Defendant is a “person” within the meaning of Cal. Civ. Code § 1761(c).

Defendant’s Coffee Products are “goods” within the meaning of Cal. Civ. Code § 1761(a).

          41.   Defendant’s unfair and deceptive business practices, as alleged above and herein,

were intended to and did result in the sale of the Coffee Products.



                                                  13
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 14 of 26 PageID #:14




       42.     As a direct and proximate result of Defendant’s unfair and deceptive business

practices, as alleged above and herein, Plaintiff Schweinsburg and other Members of the

California Subclass suffered injury and damages in an amount to be determined at trial.

       43.     On information and belief, Defendant’s unfair and deceptive business practices, as

alleged above and herein, were willful, wanton, and fraudulent.

       44.     On information and belief, Defendant’s officers, directors, and/or managing

agents authorized the use of the false and misleading statements and material omissions

regarding the serving yield of Defendant’s Coffee Products, as alleged above and herein.

       45.     On June 16, 2020, prior to the filing of this Complaint, Plaintiffs’ counsel sent

Defendant a CLRA notice letter, which complies in all respects with California Civil Code

§1782(a). The letter also provided notice of breach of express and implied warranties. The letter

was sent via certified mail, return receipt requested, advising Defendant that it was in violation

of the CLRA and demanding that it cease and desist from such violations and make full

restitution by refunding the monies received therefrom. The letter stated that it was sent on

behalf of Plaintiffs and all other similarly situated purchasers.

       46.     Plaintiff Schweinsburg and the California Subclass Members seek to enjoin the

unlawful acts and practices described herein.

                                SECOND CLAIM FOR RELIEF
                              Violation Of Unfair Competition Law,
                              Cal. Bus. & Prof. Code § 17200, et seq.
                             (On Behalf Of The California Subclass)

       47.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       48.     Plaintiff Loretta Schweinsburg brings this claim individually and on behalf of the

Members of the proposed California Subclass against Defendant.



                                                  14
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 15 of 26 PageID #:15




       49.     Defendant violated California’s Unfair Competition Law (“UCL”), Cal. Bus. &

Prof. Code §§ 17200-17210, by engaging in unfair, fraudulent, and unlawful business practices.

       50.     Plaintiff Schweinsburg has standing to pursue this claim because she has suffered

an injury-in-fact and has lost money or property as a result of Defendant’s unlawful, unfair, and

fraudulent conduct. Specifically, Plaintiff Schweinsburg purchased a Maxwell House Coffee

Product for her own personal consumption. In doing so, Plaintiff Schweinsburg relied upon

Defendant’s false representations that the Coffee Product would produce more servings of coffee

than it actually did. Plaintiff Schweinsburg spent money in the transaction that she otherwise

would not have spent had she known the truth about Defendant’s advertising claims.

       “Unfair” Prong of the UCL

       51.     A business act or practice is “unfair” under the UCL if it offends an established

public policy or is immoral, unethical, oppressive, unscrupulous, or substantially injurious to

consumers. That unfairness is determined by weighing the reasons, justifications, and motives

for the business act or practice against the gravity of the harm to the alleged victims.

       52.     Defendant’s conduct constitutes an “unfair” business practice because, as alleged

herein, Defendant has engaged, and continues to engage, in a false, misleading, and deceptive

advertising campaign that misleads consumers into believing that the Coffee Products they

purchase will yield a greater number of servings than each cannister actually contains.

       53.     Defendant’s conduct, as alleged above and herein, was not motivated by any

legitimate business or economic need or rationale, other than to maximize its profits at the

expense of consumers. No legitimate reasons, justifications, or motives outweigh the harm and

adverse impact of Defendant’s conduct on members of the general consuming public. Defendant

engaged, and continues to engage, in such conduct solely to wrongfully extract monies from

consumers, including Plaintiff Schweinsburg, to which Defendant is not entitled. Defendant


                                                 15
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 16 of 26 PageID #:16




could have, but has not, used alternate means of effecting its legitimate business needs, such as

by properly disclosing (1) how many servings of coffee each Coffee Product produces, and/or

(2) that the Coffee Products produce fewer than the “MAKES UP TO ___ CUPS” number of

servings advertised on the front label.

       54.     Defendant’s conduct harms consumers and hurts market competition.

Defendant’s conduct, as alleged herein, is immoral, unethical, oppressive, unscrupulous,

unconscionable, and/or substantially injurious to Plaintiff Schweinsburg and Members of the

California Subclass because it violates consumers’ reasonable expectations. If Defendant had

advertised its Coffee Products in a non-misleading fashion, Plaintiff and other California

Subclass Members could have considered other options for purchasing coffee grounds.

       “Fraudulent” Prong of the UCL

       55.     A business act or practice is “fraudulent” under the UCL if it is likely to deceive

members of the consuming public.

       56.     Defendant has engaged, and continues to engage, in a “fraudulent” business

practice by knowingly representing to consumers that the Coffee Products they purchase will

yield a greater number of servings than they actually do. Defendant’s conduct deceived Plaintiff

Schweinsburg and other California Subclass Members who purchased the Coffee Products in

reliance on the advertised serving yield, and it is highly likely to deceive members of the

consuming public because, as alleged above, it violates consumers’ reasonable expectations

regarding serving yield. Such a business practice lacks utility and functions only to maximize

Defendant’s profits at the expense of its customers. The gravity of the harm to Plaintiff

Schweinsburg and other California Subclass Members, who lost money or property by paying for

the Coffee Products, far outweighs any benefit of Defendant’s conduct.




                                                16
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 17 of 26 PageID #:17




       57.       Further, Defendant’s fraudulent business practice will continue to mislead

consumers because it will be impossible for consumers to know whether Defendant has stopped

misrepresenting the serving yield of its Coffee Products until after consumers purchase such

products. Accordingly, the risk of harm to Plaintiff Schweinsburg, Members of the California

Subclass, and the consuming public is ongoing.

       “Unlawful” Prong of the UCL

       58.       A business act or practice is “unlawful” under the UCL if it violates any other law

or regulation.

       59.       Defendant’s business practices, as alleged herein, constitute violations of

California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq. (the “CLRA”).

Specifically, Defendant has unlawfully marketed and advertised its Maxwell House Coffee

Products in violation of Cal. Civ. Code §§ 1770(a)(5) and 1770(a)(9), as detailed below.

       60.       Defendant’s business practices also constitute violations of California’s False

Advertising Law, Cal. Bus. & Prof. Code § 17500, et seq. (the “FAL”), as detailed below.

       61.       Defendant’s unfair, fraudulent, and unlawful business practices, as enumerated

and explained above, were the direct and proximate cause of financial injury to Plaintiff

Schweinsburg and other Members of the California Subclass. Defendant has unjustly benefitted

as a result of its wrongful conduct. Accordingly, Plaintiff Schweinsburg and the California

Subclass seek an order of this Court that includes, but is not limited to, requiring Defendant to:

(a) provide restitution to Plaintiff and other California Subclass Members; (b) disgorge all

revenues obtained as a result of its violations of the UCL; (c) pay attorneys’ fees and costs for

Plaintiff and the California Subclass.




                                                  17
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 18 of 26 PageID #:18




                                THIRD CLAIM FOR RELIEF
                              Violation Of False Advertising Law,
                             Cal. Bus. & Prof. Code § 17500, et seq.
                            (On Behalf Of The California Subclass)

       62.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       63.     Plaintiff Loretta Schweinsburg brings this claim individually and on behalf of the

Members of the proposed California Subclass against Defendant.

       64.     Defendant violated California’s False Advertising Law (“FAL”), Cal. Bus. &

Prof. Code § 17500 by publicly disseminating false, misleading, and/or unsubstantiated

advertisements regarding its Maxwell House Coffee Products as alleged above and herein.

       65.     Plaintiff Schweinsburg has standing to pursue this claim because she has suffered

an injury-in-fact and has lost money or property as a result of Defendant’s false advertising.

Specifically, Plaintiff Schweinsburg purchased a Maxwell House Coffee Product for her own

personal consumption. In doing so, Plaintiff Schweinsburg relied upon Defendant’s false, and

misleading representations that the Coffee Product would produce more servings of coffee than it

actually did. Plaintiff Schweinsburg spent money in the transaction that she otherwise would not

have spent had she known the truth about Defendant’s advertising claims.

       66.     Defendant disseminated false and misleading advertisements to increase the sales

of its Maxwell House Coffee Products.

       67.     Defendant knew or should have known that the advertisements for its Maxwell

House Coffee Products were false and/or misleading.

       68.     Defendant knew or should have known that consumers, including Plaintiff

Schweinsburg and other Members of the California Subclass, would believe that the Coffee

Products would produce the number of servings prominently advertised on their front labels.



                                                18
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 19 of 26 PageID #:19




       69.     Plaintiff Schweinsburg and Members of the California Subclass have suffered

harm as a result of Defendant’s violations of the FAL because they paid monies for the Coffee

Products that they would not have paid but for Defendant’s false and misleading advertisements.

       70.     Accordingly, Plaintiff Schweinsburg and Members of the California Subclass

seek an order of this Court that includes, but is not limited to, requiring Defendant to: (a) provide

restitution to Plaintiff and other California Subclass Members; (b) disgorge all revenues

obtained as a result of its violations of the FAL; (c) pay attorneys’ fees and costs for Plaintiff and

the California Subclass.

                                FOURTH CLAIM FOR RELIEF
                                   Deceptive Acts Or Practices,
                           Violation Of New York Gen. Bus. Law § 349
                             (On Behalf Of The New York Subclass)

       71.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       72.     Plaintiff Gennaro Rocco brings this claim individually and on behalf of the

Members of the proposed New York Subclass against Defendant.

       73.     Defendant committed deceptive acts and practices by employing false,

misleading, and deceptive representations and/or omissions about the serving yield of its Coffee

Products to mislead consumers into believing the Coffee Products they purchase will yield a

greater number of servings than each cannister actually contains.




                                                 19
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 20 of 26 PageID #:20




       74.     Plaintiff Rocco has standing to pursue this claim because he has suffered an

injury-in-fact and has lost money or property as a result of Defendant’s deceptive acts and

practices. Specifically, Plaintiff Rocco purchased a Coffee Product for his own personal

consumption. In doing so, Plaintiff Rocco relied upon Defendant’s false, misleading, and

deceptive representations that the Coffee Product would produce more servings of coffee than it

actually did. Plaintiff Rocco spent money in the transaction that he otherwise would not have

spent had he known the truth about Defendant’s advertising claims.

       75.     Defendant’s deceptive acts and practices were directed at consumers.

       76.     Defendant’s deceptive acts and practices are misleading in a material way because

they violate consumers’ reasonable expectations. Defendant knew consumers would purchase

Coffee Products and/or pay more for them under the false – but reasonable – belief that each

cannister would produce more servings than it actually does. By advertising so prominently that

the Coffee Products yield more servings than they actually do, Defendant proves that information

about serving yield is material to consumers. If such information were not material, Defendant

would not feature it in capital letters on the front label of every Coffee Product cannister. As a

result of its deceptive acts and practices, Defendant has sold thousands, if not millions, of Coffee

Products to unsuspecting consumers across New York. If Defendant had advertised its Coffee

Products truthfully and in a non-misleading fashion, Plaintiff and other New York Subclass

Members would not have purchased them or would not have paid as much as they did for them.

       77.     As a direct and proximate result of Defendant’s false, misleading, and deceptive

representations and/or omissions, Plaintiff Rocco and other Members of the New York Subclass

were injured in that they: (1) paid money for Coffee Products that were not what Defendant

represented; (2) were deprived of the benefit of the bargain because the Coffee Products they

purchased were different than Defendant advertised; and (3) were deprived of the benefit of the


                                                 20
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 21 of 26 PageID #:21




bargain because the Coffee Products they purchased had less value than Defendant represented.

       78.     On behalf of himself and Members of the New York Subclass, Plaintiff Rocco

seeks to enjoin Defendant’s unlawful acts and practices and recover his actual damages or fifty

(50) dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                FIFTH CLAIM FOR RELIEF
                                      False Advertising,
                         Violation Of New York Gen. Bus. Law § 350
                           (On Behalf Of The New York Subclass)

       79.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       80.     Plaintiff Gennaro Rocco brings this claim individually and on behalf of the

Members of the proposed New York Subclass against Defendant.

       81.     Defendant engaged in a campaign of false advertising with regard to the serving

yield of its Coffee Products to mislead consumers into believing the Coffee Products they

purchase will yield a greater number of servings than each cannister actually contains.

       82.     Plaintiff Rocco has standing to pursue this claim because he has suffered an

injury-in-fact and has lost money or property as a result of Defendant’s deceptive acts and

practices. Specifically, Plaintiff Rocco purchased a Coffee Product for his own personal

consumption. In doing so, Plaintiff Rocco relied upon Defendant’s false, misleading, and

deceptive representations that the Coffee Product would produce more servings of coffee than it

actually did. Plaintiff Rocco spent money in the transaction that he otherwise would not have

spent had he known the truth about Defendant’s advertising claims.

       83.     Defendant’s deceptive acts and practices were directed at consumers.

       84.     Defendant’s deceptive acts and practices are misleading in a material way

because, as alleged above and herein, they violate consumers’ reasonable expectations. If

Defendant had advertised its Coffee Products truthfully and in a non-misleading fashion,

                                                21
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 22 of 26 PageID #:22




Plaintiff and other New York Subclass Members would not have purchased the Coffee Products

or would not have paid as much as they did for them.

       85.     As a direct and proximate result of Defendant’s false, misleading, and deceptive

representations and omissions, Plaintiff Rocco and other Members of the New York Subclass

were injured in that they: (1) paid money for Coffee Products that were not what Defendant

represented; (2) were deprived of the benefit of the bargain because the Coffee Products they

purchased were different than Defendant advertised; and (3) were deprived of the benefit of the

bargain because the Coffee Products they purchased had less value than Defendant represented.

       86.     On behalf of himself and Members of the New York Subclass, Plaintiff Rocco

seeks to enjoin Defendant’s unlawful acts and practices and recover his actual damages or five

hundred (500) dollars per violation, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                            SIXTH CLAIM FOR RELIEF
                              Breach of Express Warranty
     (On Behalf Of The Class, The California Subclass, And The New York Subclass)

       87.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       88.     Plaintiffs Gennaro Rocco and Loretta Schweinsburg bring this claim individually

and on behalf of the Members of the proposed Class and Subclasses against Defendant.

       89.     As the designer, manufacturer, marketer, distributor, and/or seller of Maxwell

House Coffee Products, Defendant issued an express warranty by representing to consumers at

the point of purchase that each Coffee Product would yield a certain number of servings of

coffee. Defendant’s representations were part of the description of the goods and the bargain

upon which the goods were offered for sale and purchased by Plaintiffs and Members of the

Class and Subclasses.


                                                22
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 23 of 26 PageID #:23




       90.     In fact, the Coffee Products do not conform to Defendant’s representations about

serving yield. Each Coffee Product produces fewer servings of coffee than what Defendant

represents. By falsely representing the Coffee Products in this way, Defendant breached express

warranties.

       91.     As a direct and proximate result of Defendant’s breach, Plaintiffs and Members of

the Class and Subclasses were injured because they: (1) paid money for Coffee Products that

were not what Defendant represented; (2) were deprived of the benefit of the bargain because the

Coffee Products they purchased were different than Defendant advertised; and (3) were deprived

of the benefit of the bargain because the Coffee Products they purchased had less value than

Defendant represented. Had Defendant not breached the express warranty by making the false

representations alleged herein, Plaintiffs and Class and Subclass Members would not have

purchased the Coffee Products or would not have paid as much as they did for them.

                          SEVENTH CLAIM FOR RELIEF
                              Breach of Implied Warranty
     (On Behalf Of The Class, The California Subclass, And The New York Subclass)

       92.     Plaintiffs hereby incorporate by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       93.     Plaintiffs Gennaro Rocco and Loretta Schweinsburg bring this claim individually

and on behalf of the Members of the proposed Class and Subclasses against Defendant.

       94.     Defendant routinely engages in the manufacture, distribution, and/or sale of

Maxwell House Coffee Products and is a merchant that deals in such goods or otherwise holds

itself out as having knowledge or skill particular to the practices and goods involved.

       95.     Plaintiffs and Members of the Class and Subclasses were consumers who

purchased Defendant’s Coffee Products for the ordinary purpose of such products.




                                                23
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 24 of 26 PageID #:24




       96.      By representing that the Coffee Products would produce a certain number of

servings, Defendant impliedly warranted to consumers that the Coffee Products were

merchantable, such that they were of the same average grade, quality, and value as similar goods

sold under similar circumstances.

       97.      However, the Coffee Products were not of the same average grade, quality, and

value as similar goods sold under similar circumstances. Thus, they were not merchantable and,

as such, would not pass without objection in the trade or industry under the contract description.

       98.      As a direct and proximate result of Defendant’s breach, Plaintiffs and Members of

the Class and Subclasses were injured because they paid money for Coffee Products that would

not pass without objection in the trade or industry under the contract description.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, seek

judgment against Defendant as follows:

       a. Certifying the nationwide Class, the New York Subclass, and the California Subclass

             under Rule 23 of the Federal Rules of Civil Procedure and naming Plaintiffs as

             representatives of the Class and respective Subclasses and Plaintiffs’ attorneys as

             Class Counsel to represent the Class and Subclass Members;

       b. Declaring that Defendant’s conduct violates the statutes referenced herein;

       c. Finding in favor of Plaintiffs, the nationwide Class, the New York Subclass, and the

             California Subclass against Defendant on all counts asserted herein;

       d. Ordering Defendant to disgorge and make restitution of all monies Defendant

             acquired by means of the unlawful practices as set forth herein;




                                                  24
     Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 25 of 26 PageID #:25




        e. Awarding declaratory and injunctive relief as permitted by law or equity, including:

            enjoining Defendant from continuing the unlawful practices as set forth herein, and

            directing Defendant to identify, with Court supervision, victims of its conduct and

            pay them all the money it is required to pay;

        f. Awarding Plaintiffs and Class and Subclass Members their costs and expenses

            incurred in the action, including reasonable attorneys’ fees;

        g. Ordering Defendant to pay pre-judgment interest on all amounts awarded;

        h. Providing such further relief as may be just and proper.

                                    JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.


Dated: August 4, 2020                            Respectfully submitted,

                                                 WOLF HALDENSTEIN ADLER
                                                  FREEMAN & HERZ LLC

                                                 By:     /s/ Carl V. Malmstrom
                                                            Carl V. Malmstrom
                                                 Carl V. Malmstrom
                                                 111 W. Jackson St., Suite 1700
                                                 Chicago, IL 60604
                                                 Telephone: (312) 984-0000
                                                 Email: malmstrom@whafh.com

                                                 BURSOR & FISHER, P.A.
                                                 L. Timothy Fisher*
                                                 Brittany S. Scott*
                                                 1990 N. California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Tel: (925) 300-4455
                                                 Fax: (925) 407-2700
                                                 E-Mail: bscott@bursor.com

                                                 *Pro Hac Vice Forthcoming

                                                 Attorneys for Plaintiffs



                                                     25
    Case: 1:20-cv-04578 Document #: 1 Filed: 08/04/20 Page 26 of 26 PageID #:26




        CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)

       I, Carl V. Malmstrom declare as follows:

       1.      I am an attorney at law licensed to practice in the State of Illinois and a member

of the bar of this Court. I am Of Counsel at Wolf Haldenstein, counsel of record for Plaintiffs in

this action. I have personal knowledge of the facts set forth in this declaration and, if called as a

witness, I could and would competently testify thereto under oath.

       2.      The Complaint filed in this action is filed in the proper place for trial under Civil

Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint

occurred in the Northern District of Illinois.

       I declare under the penalty of perjury under the laws of the State of Illinois and the

United States that the foregoing is true and correct and that this declaration was executed at

Chicago, Illinois this 4th day of August, 2020.


                                                                  /s/ Carl V. Malmstrom       _
                                                                      Carl V. Malmstrom




                                                  26
